DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Matthew B. Seeley (Registration No. 70,727) on 04/28/22.

START OF AMENDMENT:
The application has been amended as follows: 

1. (Currently Amended) A method for multi-dimensional emergency call routing comprising:
receiving a request for emergency services from a service provider originating from a requestor;
providing a location for said requestor to query an emergency call routing function using a location-to-service translation protocol, wherein the location comprises coordinates;
determining call routing instructions from two-dimensional data and three-dimensional data by performing a point-in-polygon intersect determination in which the coordinates are compared to a building footprint polygon; 
and wherein the three-dimensional data comprises both a ceiling height for a building floor and a floor height for the building floor;
receiving said call routing instructions; 
and providing emergency routing services requests to an emergency service responder from said call routing instructions. 


END OF AMENDMENT.


Allowable Subject Matter
Claims 1-10 are allowed.

The following are details of the closest prior arts of record found:
Deich et al. (US Patent Publication 2015/0312738) discloses a system wherein a call routing server for routing the calls made by the terminals to an appropriate PSAP based on the LOC of the terminal, etc. and wherein the call server can provide or assume the role of a call server or an emergency call routing function ECRF that is responsible of routing incoming emergency calls to a PSAP appropriate to the caller’s location and discloses the call server upon receiving an emergency call made by one of the terminals, can request the LIS for the location information of the terminal making the emergency call and the LIS, in response to the request, can return the location information of the requested terminal to the call proxy server and the location information can include the civic address of the caller site in addition to the floor/room number of the terminal and based on the location information received from the LIS, the call proxy server can route the emergency call to the appropriate PSAP and include the location information in the message sent to the PSAP and the PSAP can in turn communicate the location information to emergency responders and discloses the ERL can include a civic address and phone location information LOC wherein the civic address can indicate the street address of the caller site where the phone is located and in addition, the LOC can include additional information such as floor number, room number, etc. within the caller site at the civic location and the LOC: “Floor 1, room 1234” can indicate that the terminal is located on floor 1 and room 1234 of the caller site and Fig. 4 shows an entry indicating Floor 4, Room 4123.
Mongrain (US Patent 10,498,894) discloses a system wherein an emergency call is placed from the origination network to an emergency service IP network ESINET and the emergency call includes location data of the caller and the ESINET can provide routing of the emergency call to an appropriate PSAP wherein the ESINET includes a number of functional elements such as an emergency call routing function ECRF, location information store LIS, emergency service routing proxy ESRP and location validation function which collectively determine which PSAP the incoming call should be routed to and the ECRF employs a location to service translation LoST protocol that uses location of the emergency call and a service uniform resource network URN to return a uniform resource identifier URI that is used to route the emergency call towards the appropriate PSAP for the caller’s location  and the ESRP can then route the emergency call to the selected PSAP.
Lorello (US Patent Publication 2007/0041368) discloses a system wherein when an E911 VoIP caller dials 9-1-1, their latitude / longitude is determined and then the network maps the latitude / longitude into an appropriate one of a metro street address guide MSAG polygon and the MSAG valid address for the matched polygon is provided to the responsible PSAP for that center point along with the original latitude / longitude coordinates.


The following is an examiner’s statement of reasons for allowance: 
The reasons for allowance are clear on the record.  And after a thorough search and further examination, Claims 1-10 are found to be allowable because the closest prior art found of Deich et al. (US Patent Publication 2015/0312738) and Mongrain (US Patent 10,498,894) and Lorello (US Patent Publication 2007/0041368) fails to disclose, teach or suggest either alone or render obvious in a combined teachings of the prior art, the uniquely distinct features of “determining call routing instructions from two-dimensional data and three-dimensional data by performing a point-in-polygon intersect determination in which the coordinates are compared to a building footprint polygon; and wherein the three-dimensional data comprises both a ceiling height for a building floor and a floor height for the building floor; … and providing emergency routing services requests to an emergency service responder from said call routing instructions.”  in the specific order, structure and combination of limitations recited, inter alia, by independent claim 1 and fails to disclose, teach or suggest either alone or render obvious in a combined teachings of the prior art, the uniquely distinct features of “determining call routing instructions from two-dimensional data and height-floor indexing for call routing and responder determination, wherein the height-floor indexing comprises both a ceiling height for a building floor and a floor height for the building floor; … and providing emergency routing services requests to an emergency service responder from said call routing instructions.”  in the specific order, structure and combination of limitations recited, inter alia, by the independent claim 7 and independent claim 10 of the claimed invention.  
The dependent claims are found to be allowable based on their dependency on the allowed independent claims and for the same reasons as indicated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y MAPA/           Primary Examiner, Art Unit 2645